                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

THE HANOVER INSURANCE
COMPANY,

           Plaintiff,

v.                                    Case No:    2:19-cv-835-JES-NPM

J&S PROMOTIONS, LLC, JAMES
F. SMITH, and STANNY R.
PARK,

           Defendants.


                            NOTICE TO COUNSEL

     At the May 12, 2021 oral argument on plaintiff’s Motion for

Final   Summary     Judgment,   the    issue     of   the   applicability   of

Massachusetts law was raised as to the present matter.            The parties

may file supplemental memorandum related to this issue on or before

Monday, May 17, 2021, by 12:00 p.m.

     It is so ORDERED.

     DONE and ORDERED at Fort Myers, Florida, this __13th__ day of

May, 2021.




Copies:
Counsel of Record
